COURT OF APPEALS
                               EIGHTH DISTRICT OF TEXAS
                                    EL PASO, TEXAS

                                               §
 RUBEN CAZARES,                                                No. 08-15-00266-CR
                                               §
                             Appellant,                          Appeal from the
                                                §
 v.                                                             41st District Court
                                               §
 THE STATE OF TEXAS,                                         of El Paso County, Texas
                                                §
                             State.                            (TC# 20140D00210)
                                                §

                                            §
                                          ORDER

      The Court GRANTS the State’s third motion for extension of time to file the brief until
                                          '
October 16, 2016. NO FURTHER MOTIONS FOR EXTENSION OF TIME TO FILE THE
                                           '
STATE’S BRIEF WILL BE CONSIDERED BY THIS COURT.

       It is further ORDERED that the Hon. Jaime E. Esparza, the State’s Attorney, prepare the

State’s brief and forward the same to this Court on or before October 16, 2016.

       IT IS SO ORDERED this 1st day of September, 2016.

                                            PER CURIAM
Before McClure, C.J., and Rodriguez, and Hughes, JJ.
(C.J. Rodriguez., not participating)